     Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE STEINMETZ, an Individual,         Case No.: 1:21-cv-7100

Plaintiff,

v.

SHUTTERSTOCK, INC., a Delaware
corporation, individually and doing
business as Shutterstock.com; and DOES
1-10,

Defendants.



                             COMPLAINT
                       JURY TRIAL DEMANDED




                                    1
                                COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 2 of 11




      Plaintiff, GEORGE STEINMETZ (“Steinmetz”), by and through his
undersigned attorneys, hereby prays to this honorable Court for relief based on
the following:
                             INTRODUCTION
     1.     Steinmetz is a renowned professional photographer with a
remarkable body of work, who has captured unique images of the world in
locations inaccessible by traditional aircraft and most other modes of
transportation. He has completed more than 40 major photo essays for
National Geographic and 25 stories for GEO magazine in Germany, and has
won numerous awards for photography during his 35-year career, including
three prizes from World Press Photo. He is a regular contributor to the NY
Times Magazine and has explored subjects ranging from the remotest
stretches of Arabia’s Empty Quarter to the largest coal mine in China.
     2.     Steinmetz brings this claim to seek redress for the unauthorized
and unlawful publishing and exploitation of his original photography.
Defendant SHUTTERSTOCK, INC. unlawfully published and displayed
Steinmetz’s photography on its website at “Shutterstock.com.” Steinmetz at
no time sought to associate his work with Defendant or any of their affiliates.
     3.     This unauthorized usage constituted copyright infringement,
amongst other things, as set forth below.
                        JURISDICTION AND VENUE
     4.     This action arises under the Copyright Act of 1976, Title 17 U.S.C.,
§§ 101, et seq, and Cal. Civ. Code 3344(a).
     5.     This Court has federal question jurisdiction under 28 U.S.C. § 1331
and 1338 (a) and (b).




                                       2
                                   COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 3 of 11




      6.    Venue in this judicial district is proper under 28 U.S.C. § 1391(c)
and 1400(a) in that this is the judicial district in which a substantial part of the
acts and omissions giving rise to the claims occurred.
                                    PARTIES
      7.    Steinmetz is an individual residing in New Jersey, USA.
      8.    Plaintiff is informed and believes and thereon alleges that
Defendant SHUTTERSTOCK, INC., individually and doing business as
“Shutterstock.com,” is a Delaware corporation with its principal place of
business located at 350 5th Avenue, 21st Floor, New York, NY 10016, and is
doing business within the state of California.
      9.    Defendants DOES 1 through 10, inclusive, are other parties not
yet identified who have infringed Plaintiff’s copyrights, have contributed to
the infringement of Plaintiff’s copyrights, or have engaged in one or more of
the wrongful practices alleged herein. The true names, whether corporate,
individual or otherwise, of Defendants 1 through 10, inclusive, are presently
unknown to Plaintiff, which therefore sue said Defendants by such fictitious
names, and will seek leave to amend this Complaint to show their true names
and capacities when same have been ascertained.
      10.   Plaintiff is informed and believes and thereon alleges that at all
times relevant hereto each of the Defendants was the agent, affiliate, officer,
director, manager, principal, alter-ego, and/or employee of the remaining
Defendants and was at all times acting within the scope of such agency,
affiliation, alter-ego relationship and/or employment; and actively participated
in or subsequently ratified and adopted, or both, each and all of the acts or
conduct alleged, with full knowledge of all the facts and circumstances,
including, but not limited to, full knowledge of each and every violation of
Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.

                                         3
                                    COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 4 of 11




           CLAIMS RELATED TO SUBJECT PHOTOGRAPH
     11.    Steinmetz created and owns all rights in original photograph of an
aerial view of a cloudy forest at issue in this case (“Subject Photograph”). The
Subject Photograph is set forth in the table below.
     12.    The Subject Photograph was registered with the United States
Copyright Office and issued the Registration Number VAu 1-169-689.
     13.    Plaintiff is informed and believes and thereon alleges that
Defendants accessed the Subject Photograph and then exploited it without the
authorization of Plaintiff. Defendants, and each of them, exploited the Subject
Photograph by incorporating same into their website (collectively the
“Accused Work”). A non-inclusive exemplar of the Accused Work is set forth
below alongside the corresponding photograph. These exemplars are not
meant to encompass all Accused Works; the claims made herein are as to any
image displayed, published, licensed, distributed and/or sold by Defendants,
and/or each of them, that incorporate without permission, in whole or in part
the Subject Photograph. The Subject Photograph is referred to below.




                                       4
                                   COMPLAINT
Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 5 of 11




                         Subject Photograph:




                              Accused Work:




                               5
                           COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 6 of 11




      14.    A comparison of the Subject Photograph with the corresponding
image of the Accused Work reveals that the elements, composition, colors,
arrangement, subject, lighting, angle, and overall appearance of the images are
identical or at least substantially similar.
      15.    On information and belief, Plaintiff alleges that Defendants, along
with DOE Defendants, were involved in creating and/or developing the
Accused Work, and/or supplying, marketing distributing, selling, and
otherwise providing the Accused Work to third parties, including without
limitation, the public.
      16.    Plaintiff at no time authorized Defendants, or any of them, to use
the Subject Photograph as complained of herein.
                          FIRST CLAIM FOR RELIEF
       (For Copyright Infringement – Against all Defendants, and Each)
      17.    Steinmetz repeats, re-alleges, and incorporates herein by
reference as though fully set forth, the allegations contained in the preceding
paragraph of this Complaint.
      18.    Steinmetz is informed and believes and thereon alleges that
Defendants, and each of them, had access to the Subject Photograph,
including, without limitation, through viewing the Subject Photograph in or on
Steinmetz publications, profiles, exhibitions, websites and/or through other
authorized channels, over the internet, including without limitation as
accessed via a search engine, or through a third-party source. Access is also
established by the striking similarity of the Subject Photograph and the
photographs on the Accused Work.
      19.    Steinmetz is further informed and believes and thereon alleges
that certain Defendants have an ongoing business relationship with one or



                                          6
                                     COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 7 of 11




more of the other Defendants, and that those parties conspired to traffic in the
Accused Work.
      20.    Defendants, and each of them, infringed Steinmetz’s rights by
copying the Subject Photograph, and distributing the Accused Work, without
Steinmetz’s authorization or consent.
      21.    Due to Defendants’, and each of their, acts of infringement,
Steinmetz has suffered actual, general, and special damages in an amount to
be established at trial.
      22.    Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of
Steinmetz’s rights in the Subject Photograph. As such, Steinmetz is entitled to
disgorgement of Defendants’ profits directly and indirectly attributable to
Defendants’ infringement of his rights in the Subject Photograph in an amount
to be established at trial.
      23.    Steinmetz registered the Subject Photograph with the U.S.
Copyright Office before the commission of the infringement at issue and on
that basis seeks statutory damages in an amount up to $150,000.00 per
photograph per the Copyright Act.
      24.    Steinmetz is informed and believes and thereon alleges that
Defendants, and each of their, conduct as alleged herein was willful, reckless,
and/or with knowledge, subjecting Defendants, and each of them, to enhanced
statutory damages, claims for costs and attorneys’ fees, and/or a preclusion
from deducting certain costs when calculating disgorgeable profits.
                       SECOND CLAIM FOR RELIEF
   (For Vicarious and/or Contributory Copyright Infringement – Against all
                              Defendants, and Each)

                                        7
                                    COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 8 of 11




      25.   Steinmetz repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding paragraphs
of this Complaint.
      26.   Steinmetz is informed and believes and thereon alleges that
Defendants knowingly induced, participated in, aided and abetted in and
profited from the illegal reproduction and distribution of the Subject
Photograph as alleged hereinabove. Defendants, and each of them, realized
profits through their respective obtainment, sales and distribution of the
Accused Work.
      27.   Steinmetz is informed and believes and thereon alleges that
Defendants, and each of them, are vicariously liable for the infringement
alleged herein because they had the right and ability to supervise the
infringing conduct and because they had a direct financial interest in the
infringing conduct. Specifically, each Defendant had the ability to oversee the
development, publication, and distribution of the infringing imagery at issue.
And, Defendants, and each of them, realized profits through their respective
obtainment, marketing and distribution of the Accused Work.
      28.   By reason of Defendants’, and each of their, acts of contributory
and vicarious infringement as alleged above, Steinmetz has suffered and will
continue to suffer substantial damages to his business in an amount to be
established at trial, as well as additional actual, general, and special damages
in an amount to be established at trial.
      29.   Steinmetz registered the Subject Photograph with the U.S.
Copyright Office before the commission of the infringement at issue and on
that basis seeks statutory damages in an amount up to $150,000.00 per
photograph per the Copyright Act.



                                           8
                                    COMPLAINT
    Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 9 of 11




      30.     Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of
Steinmetz’s rights in the Subject Photograph. As such, Steinmetz is entitled to
disgorgement of Defendants’ profits directly and indirectly attributable to
Defendants’ infringement of his rights in the Subject Photograph, in an
amount to be established at trial.
      31.     Steinmetz is informed and believes and thereon alleges that
Defendants, and each of their, conduct as alleged herein was willful, reckless,
and/or with knowledge, subjecting Defendants, and each of them, to enhanced
statutory damages, claims for costs and attorneys’ fees, and/or a preclusion
from deducting certain costs when calculating disgorgeable profits.
                         THIRD CLAIM FOR RELIEF
 (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
      32. Steinmetz repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding
paragraphs.
      33. The Subject Photograph were routinely published with attribution,
credit, and other copyright management information identifying Steinmetz as
the author.
      34.     Steinmetz alleges on information and belief that Defendants, and
each of them, removed Plaintiff’s copyright management information, as
described above, from the Subject Photograph, and/or added false copyright
management information to the Subject Photograph, before distributing and
publishing same.
      35. Steinmetz alleges on information and belief that Defendants, and
each of them, distributed and published the Subject Photograph via its

                                         9
                                     COMPLAINT
   Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 10 of 11




website, under its own name, and removing Plaintiff’s attribution information,
including without limitation his name and/or metadata.
      36. The aforementioned facts constitute “copyright management
information” as that phrase is defined in 17 U.S.C. §1202(c) and is false.
      37. When Defendants distributed and published the Subject
Photograph, they knowingly provided and/or distributed false copyright
management information in violation of 17 U.S.C. §1202(a). As a result of the
foregoing, Plaintiff has been damaged and may recover those damages as well
as Defendants’ profits, and/or statutory damages, and attorneys’ fees under 17
U.S.C. §1203.
                            PRAYER FOR RELIEF
                Wherefore, Plaintiff prays for judgment as follows:
                             Against All Defendants
      Wherefore, Plaintiff prays for judgment as follows against all
Defendants and with respect to each claim for relief:
      a. That Defendants, their affiliates, agents, and employees be enjoined
         from infringing Plaintiff’s copyrights in and to the Subject
         Photograph.
      b. That Plaintiff be awarded all profits of Defendants, and each, plus all
         losses of Plaintiff, plus any other monetary advantage gained by the
         Defendants through their infringement, the exact sum to be proven at
         the time of trial, or, if elected before final judgment, statutory
         damages to the extent they are available under the Copyright Act, 17
         U.S.C. §§ 504, 1203 et seq.;
      c. That Plaintiff be awarded its costs and attorneys’ fees to the extent
         they are available under the Copyright Act U.S.C. §§ 505, 1203, et
         seq.

                                        10
                                    COMPLAINT
   Case 1:21-cv-07100-AKH Document 1 Filed 08/23/21 Page 11 of 11




      d. That a trust be entered over all Accused Work, and all profits
         realized through the sales and distribution of said work;
      e. That Defendants, and each of them, be enjoined from any further use
         of the photography at issue and/or the distribution of any production
         incorporating same.
      f. That Plaintiff be awarded pre-judgment interest as allowed by law;
      g. That Plaintiff be awarded the costs of this action; and
      h. That Plaintiff be awarded such further legal and equitable relief as
         the Court deems proper.
      Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
Civ. P. 38 and the 7th Amendment to the United States Constitution.


                                               Respectfully submitted,

Dated: August 23, 2021                   By: /s/ Scott Alan Burroughs
                                             Scott Alan Burroughs, Esq.
                                             Laura M. Zaharia, Esq.
                                             DONIGER / BURROUGHS
                                             231 Norman Avenue, Suite 413
                                             Brooklyn, New York 11222
                                             (310) 590 – 1820
                                             scott@donigerlawfirm.com
                                             lzaharia@donigerlawfirm.com
                                             Attorneys for Plaintiff




                                       11
                                   COMPLAINT
